ACCEPTED
                                                                                                       03-14-00586-CR
                                                                                                              3886297
                                                                                             THIRD COURT OF APPEALS
                                                                                                        AUSTIN, TEXAS
                                                                                                  1/23/2015 4:42:51 PM
                                                                                                     JEFFREY D. KYLE
                                                                                                                CLERK


                                 CAUSE NUMBER 03-14-00586-CR
                                                                                 FILED IN
TERRELL MAXWELL                                 X          IN THE COURT
                                                                      3rdOF APPEALS
                                                                          COURT OF APPEALS
                                                X                        AUSTIN, TEXAS
v.                                              X          THIRD COURT1/23/2015 4:42:51 PM
                                                                         OF APPEALS
                                                X                       JEFFREY D. KYLE
STATE OF TEXAS                                  X                             Clerk
                                                              DISTRICT OF TEXAS

       MOTION TO EXTEND TIME FOR FILING APPELLANT'S BRIEF


TO THE HONORABLE COURT:


     COMES NOW THE APPELLANT, TERRELL MAXWELL, by and through attorney

Jon Evans, and would move the Court for an extension of time for filing Appellant's brief

in this cause and in suppmi of this Motion would show the Court as follows:

                                                I.

     If no extension of time is granted by this Court, Appellant's brief must be filed by

December 19, 2014.

                                                II.

          Appellant seeks an extension of until March 15, 2015, to file Appellant's brief.

                                               III.

          A reasonable explanation for the need for an extension of time to file Appellant's

brief exists.

          Appellant filed some sort of Pro Se Notice of Appeal.

          Defense Counsel was unaware that he was still the attorney of record in this

matter.

                                               IV ..

          No extensions of time have been granted previously by the Court in this cause.
                                               v.
   An extension of time for filing Appellant's brief will not delay submission of this

cause in the prescribed order, and no hatm will result to the Appellee as a result of the

extension of time for filing briefs, in that this case has not been set for submission.

   WHEREFORE, Appellant request that the Coutt enter an order extending the time for

filing Appellant's btiefto the 15 1h day of March, 2015.

                                                           Respectfully submitted,
                                                           Law Office of Evans and Lusk
                                                           806 W. 11 1h St.
                                                           Austin, Texas 78701
                                                           (512) 476-4075
                                                           (512) 477-6840 FAX

                                                           BY~:~~---------­
                                                              JON . EVANS
                                                              SBN 0787445
                                                             _&tt mey for Appellant
                                          VERIFICATION

      BEFORE ME, the undersigned Notary Public, on this day personally appeared Jon
                              '
Evans, who being by me duly sworn on his oath deposed and said as follows: "I am the

attorney for the Appellant, TERRELL MAXWELL, in the above entitled and numbered

cause. I have read the above and foregoing Motion for Extension of Time for Filing

Appellant's Brief, and eve1y statement contained therein is true and cotTect to the best of

my knowledge.



                                                             Jon Evans



       SUBSCRIBED AND SWORN TO BEFORE ME on this the 23m day of

January, 2015, to ce1tify which witness my hand and official seal.




                ·~ JODIE LWARIJ.HOUSE
                H~A MY COMMISSION EXPIRES
                '~i:'"''~'   February 22, 2018
                  ""n"'"




                             CERTIFICATE OF DELIVERY

   This is to certify that a true and conect copy of the above and foregoing Motion to

Extend Time for Filing Appellant's Brief was delivered by hand unto the office of the

prosecuting attorney for the State of Texas, on this the 23rd day of January, 2015.
                                    No. 03-14-00586-CR

TERRELL MAXWELL                                X       IN THE COURT OF APPEALS
                                               X
v.                                             X       THIRD COURT OF APPEALS
                                               X
STATE OF TEXAS                                 X       STATE OF TEXAS

               CERTIFICATE OF (ATTEMPTED) CONFERENCE

     This is to certifY that the undersigned counsel for Appellant has attempted to resolve

this matter by agreement. Appellant's Counsel has attempted to contact SCOTT

TALIAFERRO, Assistant District Attorney for Travis County, Texas, who is the attorney

of record for the State of Texas, by voice message on January 23, 2015.